            Case 5:21-cv-00465-J Document 6 Filed 06/09/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA


IAN RUPERT,

                                       Plaintiff,    Civil Action No. 5:21-cv-00465-J

v.

CREDIT CONTROL, LLC et al.

                                   Defendants.


 UNOPPOSED MOTION FOR LEAVE TO FILE ANSWER OR OTHERWISE PLEAD
                         OUT OF TIME

       Defendant Credit Control, LLC, (“Credit Control”), files its Unopposed Motion for Leave

to File its Answer or otherwise plead out of time respectfully and requests this Court extend the

time up to and including June 23, 2021.

       1.      Plaintiff filed her complaint on May 7, 2021. Doc. 1.

       2.      Credit Control was served on May 13, 2021.

       3.      As such, Credit Control’s answer was due on June 2, 2021.

       4.      Credit Control’s undersigned counsel received notice of service of the Complaint

on June 9, 2021, past the deadline. Credit Control’s counsel conferred with Plaintiff’s counsel

who consented to an extension to June 23, 2021 for Credit Control to Answer or otherwise plead.

       5.      Credit Control needs additional time to fully respond to the Complaint in order to

properly research and investigate the Complaint.

       6.      This is Credit Control’s first request for an extension of time is not done so for

delay but so that justice might be done.




                                             Page 1 of 3
            Case 5:21-cv-00465-J Document 6 Filed 06/09/21 Page 2 of 3




       Considering the above, Defendant Credit Control, LLC, respectfully requests that this

Court grant this Motion for Leave to Answer or Otherwise Plead and set the new deadline at June

23, 2021.




Dated: June 9, 2021                        Respectfully submitted,

                                           MALONE FROST MARTIN PLLC

                                           s/ Patrick A. Watts
                                           Patrick A. Watts, MO #61701
                                           1200 S. Big Bend Blvd
                                           Saint Louis, Missouri 63117
                                           (314) 669-5490 (direct line)
                                           (813) 251-3675 (fax)
                                           Email: pwatts@mamlaw.com


                                           COUNSEL FOR DEFENDANT
                                           CREDIT CONTROL, LLC




                                          Page 2 of 3
            Case 5:21-cv-00465-J Document 6 Filed 06/09/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing was served via the Court’s

ECF filing system on this 9th day of June, 2021, to:

Victor R Wandres
Paramount Law
1202 E 33rd St
Tulsa, OK 74105
Ph: 918-200-9272
victor@paramount-law.net

                                                       By:/s/ Patrick A. Watts




                                            Page 3 of 3
